[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                 FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-14584                ELEVENTH CIRCUIT
                                                             APRIL 16, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

               D. C. Docket No. 06-00135-CR-ORL-31-DAB

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

JOSEPH LEE HOLMES, JR.,
a.k.a. Joseph Lee Holmes,
a.k.a. Joseph L. Holmes,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (April 16, 2009)

Before BIRCH, HULL and PRYOR, Circuit Judges.

PER CURIAM:
      Joseph Lee Holmes Jr. appeals the denial of his motion for a reduced

sentence. 18 U.S.C. § 3582(c)(2). Holmes’s motion was based on Amendment 706

to the Guidelines. We affirm.

      “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d

983, 984 (11th Cir. 2008) (per curiam). A district court may modify a term of

imprisonment in the case of a defendant who was sentenced to a term of

imprisonment based on a sentencing range that has subsequently been lowered by

the Sentencing Commission. 18 U.S.C. § 3582(c)(2).

      The district court did not err. Amendment 706 did not have the effect of

lowering Holmes’s sentencing range. Holmes was ineligible for a sentence

reduction. See United States v. Moore, 541 F.3d 1323, 1330 (11th Cir. 2008)

(“Where a retroactively applicable guideline amendment reduces a defendant’s

base offense level, but does not alter the sentencing range upon which his or her

sentence was based, § 3582(c)(2) does not authorize a reduction in sentence.”).

We affirm the denial of Holmes’s motion.

      AFFIRMED.




                                          2